DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed July 31, 2019, is entered.  Applicant cancelled claims 1-27 and added claims 28-47.  Claims 28-47 are pending before the Office for review.
(2)
Claim Objections
Claim 29 is objected to because of the following informalities:  “includes of an equivalent number” is grammatically incorrect.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  “cutting regular PV solar cell” is grammatically incorrect.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  “of aid” should be “of said”.  Appropriate correction is required.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 28 requires “a preconfigured number of said PV solar sub cells are electrically connected in series to form a serial-unit or each individual serial unit having a corresponding one of the PV solar sub cells….”  It’s not entirely clear what this feature of the claimed invention requires.  Is the serial-unit required to be a plurality of PV solar sub cells or one PV solar sub cell?  Should serial-unit be interpreted differently than serial unit?
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 29-47 are rejected due to their dependency on claim 28.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "said solar cells” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "said sub cells” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
30 recites the limitation "said matrix array” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "said sub cells” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the DC output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 36 recites the limitation "said MPPT optimizer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "said string of solar-panel arrays" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the DC output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.

Claim 40 recites the limitation "said power-calculation-processor” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "said MPP” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 requires the panels are connected in parallel before being serially connected to the inverter and after being serially connected to the inverter.  It’s unclear if this requirement is intended to mean 2 parallel connections are formed.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claims 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
44 recites the limitation "the maximum power point (MPP)” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claim 45 is rejected due to its dependency on claim 44.
Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "the DC output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the DC output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "said parallel-connected DC/DC power converters" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennessy et al. (U.S. Publication No. 2014/0166066).
	With respect to claim 28, Examiner notes the statements “for providing a predetermined operating power level and predetermined operating voltage requirement,” “to produce a first output power level,” “facilitated to produce a first output voltage level” and “allows currents to bypass malfunctioning serial units, thereby improving the performance of the system” are statements of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the system.  Any system meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.
	Hennessy teaches a solar power generation system (Figures 16a, 16b, 31 and 32) comprising at least one solar-panel array (Figure 32, 3100) including a multiplicity of PV solar sub cells (Figure 31, 1600), each defining a serial unit, wherein a preconfigured number of the sub cells are electrically connected in series to form a string serial-units (3200) that produce a first output voltage level.  Figures 16a, 16b, 31, 32 and Paragraph 86.
	Hennessey further teaches the preconfigured number of said strings of serial units are connected in parallel to form an array of sub cells.  Figure 32 and Paragraphs 6, 10 and 86.

	Finally, Hennessey teaches the sub cells are quadrangular (Figure 32) and have a size of 2mm x 2mm, which is at least 50% smaller than the defined size of a regular PV solar cell.  Paragraph 5.
	With respect to claim 29, Hennessey teaches, as seen in Figure 32, each of the strings of the serial units includes an equivalent number of said solar cells electrically connected in series.  Figure 32.
	With respect to claim 30, Hennessey further teaches the system comprises a quantity of bypass diodes (Paragraph 64) connected in parallel (Paragraph 61) to a preconfigured number of said sub cells of said matrix array of said solar panel array.  Paragraphs 61 and 64.
	With respect to claim 31, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the “cutting” requirement is a product-by-process limitation.
	Hennessey teaches a quadrangular PV solar sub cell meeting the structural requirements of the claimed invention.  Figure 32 and Paragraph 86.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (U.S. Publication No. 2013/0284233) in view of Sridhara et al. (U.S. Publication No. 2016/0141435).
claim 28, Examiner notes the statements “for providing a predetermined operating power level and predetermined operating voltage requirement,” “to produce a first output power level,” “facilitated to produce a first output voltage level” and “allows currents to bypass malfunctioning serial units, thereby improving the performance of the system” are statements of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the system.  Any system meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.
Kataoka teaches a solar power generation system (Figure 4B) comprising at least one solar array panel (1), wherein the solar array panel includes a multiplicity of photovoltaic solar sub cells (D).  Figure 4B and Paragraphs 265 and 267.
Kataoka further teaches a preconfigured number of the PV solar sub cells are electrically connected in series to form a serial unit (SG13, for example, defined by 3 PV solar sub cells) and a preconfigured number of said serial units are electrically connected in series to form a string of serial units (G11, for example, containing 3 serial units).  Figure 4B and Paragraphs 268 and 280.
Kataoka teaches a preconfigured number of the strings of serial units are electrically connected in parallel to form an array of the PV solar sub cells.  Figure 4B and Paragraph 273.
Kataoka additionally teaches in each of the strings of serial units, each of the serial units is also connected in parallel to neighboring serial units of all other strings of serial units to form a crisscross matrix array of the serial units, wherein the array produces a first output power level.  Figure 4B and Paragraph 276.
Kataoka teaches the array configuration restrains the adverse effect of variation in the amount of light irradiation on a particular section of the solar array panel, meaning the crisscross matrix array allows current to bypass malfunctioning serial units within the scope of the claimed 
Kataoka is silent as to the size of the PV solar sub cells.
However, Sridhara, which deals with solar array assemblies, teaches a solar array panel comprising a plurality of PV solar sub cells, wherein the PV solar sub cells are a quarter the size of a regular PV solar cell.  Paragraph 38.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kataoka with Sridhara is the simple substitution of one known element for another to obtain predictable results.  Both Kataoka and Sridhara are directed toward solar power generation systems comprising solar array panels comprising a plurality of PV solar sub cells.  Sridhara teaches an effective PV solar sub cell for such an array is obtained by cutting a regular PV solar cell into quarters.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the quarter-cut PV solar sub cell taught by Sridhara in the system taught by Kataoka because Sridhara teaches this to be an effective PV solar sub cell for an array, meaning the modification has a reasonable expectation of success.
With respect to claim 29, modified Kataoka teaches each of the strings of serial units includes an equivalent number of solar cells electrically connected in series.  Figure 4B and Paragraph 267.
With respect to claim 30, modified Kataoka establishes that bypass diodes are not required, but is explicitly silent as to whether they are presented in a quantity and connected in parallel to a preconfigured number of said sub cells of said matrix array of said solar-panel array.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to connect a quantity of bypass diodes in parallel to a preconfigured number of sub cells of the matrix array of the solar-panel array taught by modified Kataoka because Sridhara teaches an arrangement wherein such a configuration reduces electrical losses, among other benefits.
	With respect to claim 31, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the “cutting” requirement is a product-by-process limitation.
	Modified Kataoka teaches the sub cells are formed by cutting a regular PV solar cell.  Sridhara, Paragraph 38. 
(6)
Claims 32, 34 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (U.S. Publication No. 2013/0284233) in view of Sridhara et al. (U.S. Publication No. 2016/0141435), as applied to claims 28-31 above, and further in view of Watelmacher (U.S. Publication No. 2012/0313440).
claim 32, Examiner notes the statement “to invert the DC output voltage of aid solar-array panels to AC voltage” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the inverter.  Any inverter meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Kataoka is silent as to whether the system comprises multiple solar-panel arrays connected in parallel and coupled to operate with a panel DC/AC inverter.
However, Watelmacher, which deals with solar systems for generating electric power, teaches a plurality of solar-panel array modules connected in parallel via serially-connected strings to provide the total power desired via a single voltage output, wherein the modules are further connected to a DC/AC inverter for connection to a public grid.  Paragraphs 87 and 88.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Kataoka’s system to comprise multiple solar-panel arrays connected in parallel and to a DC/AC inverter because Watelmacher teaches doing so obtains a total power desired via a single voltage output and allows for connection to a public utility grid.
With respect to claim 34, Kataoka, Sridhara and Watelmacher, as combined above, teach the system comprises multiple solar-array panels serially connected to form a string of solar-array panels, wherein the strings are connected in parallel and the parallel connected strings are further serially connected with a DC/AC inverter.  Watelmacher, Figure 6 and Paragraphs 87 and 88.
claim 46, Kataoka, Sridhara and Watelmacher, as combined above, are silent as to whether the DC output of the matrix array is connected to one or more DC/DC power converters.
However, Watelmacher further teaches a solar matrix array is connected to a DC/DC power converter to boost the first output voltage level to a second output voltage level that is higher than the first.  Claim 14.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to connect the solar panel array matrix taught by modified Kataoka to a DC/DC power converter because Watelmacher teaches doing so boosts the output voltage level to a higher level.
(7)
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (U.S. Publication No. 2013/0284233) in view of Sridhara et al. (U.S. Publication No. 2016/0141435) and Watelmacher (U.S. Publication No. 2012/0313440), as applied to claims 32, 34 and 46 above, and further in view of Smith (U.S. Publication No. 2011/0270546).
With respect to claim 33, modified Kataoka teaches the array of parallel-connected solar-array panels are connected in series with a DC/AC inverter but are silent as to whether they are also connected to a battery charger.
However, Smith, which deals with photovoltaic power generation systems, teaches a system comprising a combined inverter and battery charger.  Paragraph 50.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the inverter taught by Kataoka, Sridhara and Watelmacher, as combined above, to be a combination inverter and battery charger because 
(8)
Claims 35-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (U.S. Publication No. 2013/0284233) in view of Sridhara et al. (U.S. Publication No. 2016/0141435) and Watelmacher (U.S. Publication No. 2012/0313440), as applied to claims 32, 34 and 46 above, and further in view of Vatelmacher et al. (U.S. Publication No. 2015/0162458).
With respect to claim 35, Examiner notes the statement “to provide maximum yield of power from said solar matrix array panel of the system” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the MPPT.  Any MPPT meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Kataoka, Sridhara and Watelmacher, as combined above, are silent as to whether the DC output of the matrix of PV solar sub cells is regulated by a MPPT optimizer.
However, Vatelmacher, which deals with power generation systems, teaches the DC output of a matrix of PV solar sub cells is regulated by a MPPT optimizer in the form of a MPP/voltage regulation inner system that maximizes power generation.  Figures 21 and 22 and Paragraphs 33, 59, 60, 62, 118 and 119.  Vatelmacher specifically teaches the regulation inner system allows the matrix to operate at its most efficient MPP, meaning the system is an MPPT optimizer within the scope of the claimed invention.  Paragraph 119.

With respect to claim 36, modified Kataoka teaches the system further comprises a communication unit (transmitter and/or receiver) facilitates communication between MPPT optimizer and a remote computerized unit (central controller).  Figures 23 and 24 and Paragraphs 145 and 146.
With respect to claim 37, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the claim is a product-by-process claim because it requires the interconnections be made in a specific order.
Modified Kataoka teaches each string of solar-array panels is serially connected with a DC to AC inverter and that the string are interconnected in parallel with one another.  Watelmacher, Figure 8 and Paragraphs 87, 88 and 89.
With respect to claims 38, 39 and 41, Examiner notes the statement “that inverts the DC voltage to AC voltage” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the inverter.  Any inverter meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.

With respect to claim 40, Examiner notes the statements “is configured to transferring the measurement data from the input/output voltage/current meter to a central process,” “is configured to receive command signals from said central processor,” and “is configured to provide said MPPT optimizer with regulation data to thereby regulate said MPP of said crisscross matrix of sub solar cells of said matrix array panels” are statements of intended use that do not further limit the claimed invention.  The cited statements recite functions performed by the components of the system.  Any components meeting the system requirements of the claimed invention are capable of the same use absent evidence to the contrary.
Modified Kataoka further teaches each matrix array panel comprises a processor in the form of a microprocessor (1790, Figure 21), an output/input voltage/current meter (1780, Figure 21), a transmitter (1782, Figure 21) and a receiver (1772, Figure 21), wherein the transmitter is configured to transfer measurement data from the meter to a central monitoring and control system having a central processor in the form of a central control system comprising a central controller (1870 & 1890, Figure 21) and the receiver is configured to receive commands from the central processor.  Vatelmacher, Figures 21 and 23 and Paragraph 141.
Modified Kataoka further teaches the central monitoring and control subsystem having a central processor in the form of a central control system comprising a central controller (2070 & 
With respect to claim 42, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the claim is a product-by-process claim because it requires the interconnections be made in a specific order.
Modified Kataoka teaches each string of solar-array panels is serially connected with a DC to AC inverter and that the string are interconnected in parallel with one another.  Watelmacher, Figure 8 and Paragraphs 87, 88 and 89.
With respect to claim 43, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the claim is a product-by-process claim because it requires the interconnections be made in a specific order.
Modified Kataoka teaches each string of solar-array panels is serially connected with a DC to AC inverter and that the string are interconnected in parallel with one another.  Watelmacher, Figure 8 and Paragraphs 87, 88 and 89.

With respect to claim 44, modified Kataoka teaches the system comprises an MPPT optimizer in the form of a MPP/voltage regulation inner system that maximizes power generation.  Vatelmacher, Figures 21 and 22 and Paragraphs 33, 59, 60, 62, 118 and 119.
Modified Kataoka further teaches the system comprises an output/input voltage/current meter (1780, Figure 21) and a central monitoring and control system having a central processor in the form of a central control system comprising a central controller (1870 & 1890, Figure 21).  Vatelmacher, Figures 21 and 23 and Paragraph 141.
Modified Kataoka further teaches the central monitoring and control subsystem having a central processor in the form of a central control system comprising a central controller (2070 & 2090, Figure 23), wherein the central controller (power calculation processor) receives data from a transmitter and performs required calculations to derive regulation commands that are sent to each solar-array module for a desired output voltage, meaning the MPP of the crisscross matrix of sub solar cells is regulated by said MPPT based on the voltage/current measurements obtained by the measurement unit and analyzed by the power-calculation-processor within the scope of the claimed invention.  Vatelmacher, Figures 21, 23 and 24 and Paragraphs 145 and 146.
claim 45, Examiner notes the statements “configured to transferring the measurement data obtained from said input/output voltage/current measurement unit to a central processor,” “configured to receive commands from said central processor” and “is configured to provide said MPPT optimizer with regulation data to thereby regulate said MPP of said crisscross matrix of sub solar cells” are statements of intended use that do not further limit the claimed invention.  The cited statements recite functions performed by the components of the system.  Any components meeting the system requirements of the claimed invention are capable of the same use absent evidence to the contrary.
Modified Kataoka further teaches each matrix array panel further comprises a transmitter (1782, Figure 21) and a receiver (1772, Figure 21), wherein the transmitter is configured to transfer measurement data from the meter to the central monitoring and control system having a central processor in the form of a central control system comprising a central controller (1870 & 1890, Figure 21) and the receiver is configured to receive commands from the central processor.  Vatelmacher, Figures 21 and 23 and Paragraph 141.
Modified Kataoka further teaches the central monitoring and control subsystem having a central processor in the form of a central control system comprising a central controller (2070 & 2090, Figure 23), wherein the central controller (power calculation processor) receives data from a transmitter and performs required calculations to derive regulation commands that are sent to each solar-array module for a desired output voltage, meaning the central controller is configured to provide said MPPT optimizer with regulation data to regulate the MPP of the crisscross matrix of sub solar cells of said matrix array panels within the scope of the claimed invention.  Vatelmacher, Figures 21, 23 and 24 and Paragraphs 145 and 146.  Modified Katoaoka teaches 
With respect to claim 47, modified Kataoka teaches the DC output of each of the string of serial units of the matrix array is serially connected to a DC/DC power converter.  Watelmacher, Figure 8 and Paragraph 87.  Modified Kataoka further teaches the DC/DC converters are connected in parallel to obtain a desired current producing capacity for the system.  Paragraph 19.  Finally, modified Kataoka teaches DC/DC power converters are serially connected to a respective MPPT.  Vatelmacher, Figures 21, 22, 23 and 24 and Paragraphs 142, 145 and 146.
(9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796